MEMORANDUM **
Jorge E. Perez appeals his 24-month sentence imposed after revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez contends that the district court erroneously imposed a sentence consecutive to his indeterminate state sentence because it believed it was bound by U.S.S.G. § 7B1.3(f). We disagree.
The record reflects that the district court recognized that Chapter 7 of the United States Sentencing Guidelines were not mandatory, see United States v. Olabanji, 268 F.3d 636, 637 (9th Cir.2001), and that the district court gave due consideration to the factors outlined in 18 U.S.C. § 3553(a), see United States v. Steffen, 251 F.3d 1273, 1278-79 (9th Cir.2001). See U.S.S.G. § 7B1.3(f).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.